United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
Winston Salem, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1356
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 13, 2011 appellant filed a timely appeal from a March 11, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) finding that he received an
overpayment of compensation and that he was at fault in its creation. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,189.38 for the period August 29 through September 25, 2010; and (2) whether he
was at fault in creating the overpayment.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that he was not aware that he was not entitled to the
payment of $3,189.38 for the period August 29 through September 25, 2010 as he did not receive
the March 11, 2011 overpayment decision and had no knowledge of when his benefits ended.
FACTUAL HISTORY
On May 22, 2008 appellant, then a 40-year-old service representative, filed a traumatic
injury claim alleging that he sustained injuries to his knees, legs, right hand and back due to a
slip and fall in the performance of duty on May 16, 2008 and stopped work that same day.
OWCP accepted the claim for lumbar disc herniation at L4-5 and paid him compensation
beginning July 4, 2008.
By decision dated August 19, 2010, OWCP terminated appellant’s wage-loss
compensation effective August 29, 2010 on the basis that he had no further injury-related
disability or condition.
On September 23, 2010 OWCP noted that it had failed to delete appellant from the
periodic rolls after it terminated his benefits. It calculated that it paid him $3,189.38 after the
termination of his compensation.
On January 19, 2011 OWCP informed appellant of its preliminary determination that he
received an overpayment of compensation in the amount of $3,189.38 for the period August 29
through September 25, 2010 because he continued to receive compensation after the termination
of his benefits. It further advised him of its preliminary determination that he was at fault in the
creation of the overpayment. OWCP requested that appellant complete an enclosed overpayment
recovery questionnaire and submit supporting financial documents. It also notified him that,
within 30 days of the date of the letter, he could request a telephone conference, a final decision
based on the written evidence or a prerecoupment hearing.
On January 26, 2011 appellant submitted a completed overpayment recovery
questionnaire and requested a decision based on the written evidence and waiver of the
overpayment. He maintained that he had no knowledge of an overpayment and was not at fault
in its creation.
By decision dated March 11, 2011, OWCP finalized its finding that appellant received an
overpayment of compensation in the amount of $3,189.38 for the period August 29 through
September 25, 2010 because he continued to receive compensation after OWCP terminated his
wage-loss compensation benefits. It further finalized its finding that he was at fault in the
creation of the overpayment on the basis that he accepted a payment which he knew or should
have know to be incorrect. OWCP considered the financial information submitted and
determined that appellant should forward a check for $3,189.38 to repay the overpayment.

2

LEGAL PRECEDENT -- ISSUE 1
FECA2 provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.3
Section 8129(a) of FECA provides that, when an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by
OWCP, by decreasing later payments to which the individual is entitled.4
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a lumbar disc herniation at L4-5 due to a slip
and fall in the performance of duty on May 16, 2008. It paid him compensation for disability
beginning July 4, 2008. By decision dated August 19, 2010, OWCP terminated appellant’s
entitlement to wage-loss compensation benefits effective August 29, 2010. It, however,
continued to pay him wage-loss compensation in the amount of $3,189.38 from August 29
through September 25, 2010.
Appellant thus received a $3,189.38 overpayment of
compensation.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of FECA and its implementing regulations, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.5 Section 10.433 of the implementing regulations provide that OWCP may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.6 The regulations further provide that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from OWCP are proper.7 Under the regulations, a recipient will be found to
be at fault with respect to creating an overpayment if he or she accepted a payment which he or
she knew or should have known to be incorrect.8 Whether OWCP determines that an individual
was at fault with respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment.9

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

4

Id. at § 8129.

5

20 C.F.R. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

6

Id. at § 10.433(a).

7

Id.

8

Id. at § 10.433(a)(3). See Tammy Craven, 57 ECAB 589 (2006).

9

Id. at § 10.433(b). See Neill D. Dewald, 57 ECAB 451 (2006).

3

ANALYSIS -- ISSUE 2
By accepting payments after his entitlement to wage-loss compensation benefits was
terminated effective August 29, 2010, appellant accepted payments that he knew or should have
known were incorrect.10 By decision dated August 19, 2010, OWCP terminated his wage-loss
compensation effective August 29, 2010 on the basis that he had no further injury-related
disability or condition. As noted, however, it paid appellant compensation payments from
August 29 through September 25, 2010 in the amount of $3,189.38. Appellant was aware that
OWCP had terminated his entitlement to wage-loss compensation benefits. Thus, he accepted
payments that he knew or should have known to be incorrect. Accordingly, the Board finds that
appellant was at fault in the creation of the overpayment. The fact that OWCP may have been
negligent in issuing the payments does not mitigate this finding.11
On appeal, appellant contends that he was not aware that he was not entitled to the
payment of $3,189.38 for the period August 29 through September 25, 2010, as he did not
receive the March 11, 2011 overpayment decision and had no knowledge of when his benefits
ended. In determining fault, OWCP applies a reasonable person test.12 The Board finds that,
under the circumstances of the case, it was not reasonable for appellant to believe that he was
entitled to continued compensation payments after August 29, 2010 given the plain language of
OWCP’s August 19, 2010 termination decision. Therefore, appellant’s argument is not
substantiated.
As appellant was at fault in the creation of the overpayment, he is not eligible for waiver
of recovery of the overpayment. OWCP is required by law to recover the overpayment.13
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $3,189.38 for the period August 29 through September 25, 2010. The Board further finds that
he was at fault in creating the overpayment.

10

See R.B., Docket No. 08-1384 (issued October 21, 2008).

11

See 20 C.F.R. § 10.435(a); D.R., 59 ECAB 148 (2007); William E. McCarty, 54 ECAB 525 (2003).

12

See Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

13

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
264 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the March 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

